TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00003-CV



                                     In re Archie Terrell Scaife




                       ORIGINAL PROCEEDING FROM BELL COUNTY



                             MEMORANDUM OPINION


                Relator Archie Terrell Scaife has filed a petition for writ of mandamus complaining

of the trial court’s failure to enforce this Court’s judgment in a forfeiture case that the State should

take nothing on its claim to $485 in cash. See Tex. R. App. P. 52.8; see also $485.00 in U.S.

Currency v. State, No. 03-12-00325-CV, 2014 WL 4364911 (Tex. App.—Austin Aug. 28, 2014, no

pet.) (mem. op.). The real party in interest, the Bell County District Attorney’s office, has informed

the Court that it mailed a check for $485 to Scaife and that the check has been processed. The

District Attorney’s office has presented us with a copy of the cancelled check showing that it has

been cashed. On this record, we deny the petition for writ of mandamus.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: March 6, 2015